UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1246


ETTY THAM,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 20, 2010                 Decided:   May 5, 2010


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Wei Jia, LAW OFFICE OF WEI JIA, Boston, Massachusetts, for
Petitioner. Tony West, Assistant Attorney General, Shelley R.
Goad, Assistant Director, Julia J. Tyler, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Etty   Tham,      a   native    and     citizen      of     Indonesia,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying her motion to reopen.                   We have reviewed

the administrative record and find no abuse of discretion in the

denial of relief on Tham’s motion.                 See 8 C.F.R. § 1003.2(a)

(2009).     We accordingly deny the petition for review for the

reasons stated by the Board.          See In re: Tham (B.I.A. Nov. 20,

2008).     We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented     in     the    materials

before    the   court   and   argument     would    not   aid    the    decisional

process.

                                                                 PETITION DENIED




                                      2